 1

 2

 3                                                                          JS-6
 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   GLENIS LEE GAMBLES,                         Case No. 2:20-04853 JAK (ADS)

12                              Plaintiff,

13                              v.               JUDGMENT

14   FELICIA PONCE, et al.,

15                              Defendants.

16

17         Pursuant to the Court’s Order Dismissing Action for Failure to Prosecute and

18   Comply with Court Orders IT IS HEREBY ADJUDGED that the above-captioned case is

19   dismissed pursuant to Federal Rule of Civil Procedure 41(b).

20

21   DATED: $SULO                    _______________________________
                                              JOHN A. KRONSTADT
22                                            United States District Judge

23

24
